DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 12/02/2021, with respect to the rejection(s) of claim(s) still pending have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jarrousse discloses active selecting for varying a beverage temperature (Para. 82, varying serving temperature through setting).
Election/Restrictions
Newly submitted claims 24-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the specification and drawings clearly denotes that the device with a reservoir is an alternate embodiment (Figs. 25, 27) not drawn to the election made by the Applicant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2019/0231119 A1), and further in view of Jarrousse et al. (US 2016/0175783 A1).
Re: Claim 1, Kennedy discloses the claimed invention including a beverage dispensing device inherently capable of being used with a wine product (Para. 8, liquid for drinking) comprising: 
a housing (104) having a flow path (Fig. 1, the fluid flow path enclosed in the housing);
a receptacle (102) in the housing for receiving a beverage container (112) that houses a beverage and for discharging fluid into the flow path;
means (122, 124) for opening the beverage container to release the beverage therefrom (Para. 103, valve for opening the beverage container and releasing beverage);
circuitry that receives one or more settings varying a serving temperature range of the beverage (Para. 126, 128, circuitry for setting a target temperature) except for actively varying the temperature setting. However, Jarrousse discloses circuitry that receives one or more settings varying a serving temperature range of the beverage (Para. 82, varying the temperature range);
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include active varying of the temperature range 
a thermoelectric cooler (130,150) positioned in the housing for performing one of chilling or warming the beverage along the flow path (Fig. 8, Para. 121, Peltier cooling) based on the setting (Para. 126, setting a target temperature);
an aeration component coupled to the thermoelectric cooler, the aeration component aerating the beverage in the flow path based at least in part on the chilling or warming of the beverage (Para. 111,112, aeration occurs in the flow path); and a discharge nozzle coupled to the flow path for dispensing the beverage from the housing (Para. 111, 112, aeration component occurring during the recirculation path).
Re: Claim 2, Kennedy discloses the claimed invention the thermoelectric cooler causes aeration and includes one or more of fins, projections, a circuitous path, and a flat surface (Fig. 7A, 7B, Para. 148, a circuitous path provides for aeration due to circulation).
Re: Claim 3, Kennedy discloses the claimed invention the including the thermoelectric cooler is a Peltier cooler coupled to a cooling system (Fig. 6, Para. 147, Peltier device).
Re: Claim 4, Kennedy discloses the claimed invention the including the Peltier cooler includes a cooling surface coupled to projections that extend outwardly from the cooling surface such that the beverage flows through and around the projections, creating turbulence in the beverage flow, said projections serving an aeration function 
Re: Claim 5, Kennedy discloses the claimed invention the including the cooling system comprises one or more of a pump (128), a valve (134), a cooling block (150), a radiator (160), and cooling fluid circulating through the radiator (Para. 147, cool air circulates through radiator) (Figs. 2-8).
Re: Claim 6, Kennedy discloses the claimed invention the including activation hardware and software for activating the device to cool and dispense wine from the beverage container (Para. 97, hardware/software for controlling the device)
Claims 1 and 6-8, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo Foro et al. (US 2015/0079240 A1), and further in view of Jarrousse et al. (US 2016/0175783 A1).
Re: Claim 1, Lo Foro discloses the claimed invention including a beverage dispensing device inherently capable of being used with a wine product (Para. 64, concentrate for any beverage) comprising: 
a housing (10) having a flow path (Fig. 1, 10, the fluid flow path enclosed in the housing);
a receptacle (72) in the housing for receiving a beverage container (52) that houses a beverage and for discharging fluid into the flow path (Fig. 2A, Para. 83, receptacle for container);
means (58) for opening the beverage container to release the beverage therefrom (Figs. 2B-2C opening the beverage container and releasing beverage);
circuitry that receives one or more settings varying a serving temperature range of the beverage (Para. 84, circuitry receives information settings for varying temperature for a particular beverage) except for actively varying the temperature setting. However, Jarrousse discloses circuitry that receives one or more settings varying a serving temperature range of the beverage (Para. 82, varying the temperature range);
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include active varying of the temperature range as taught by Jarrousse, since such a modification allows the user to readily change the temperature of the desired beverage in real time; 
a thermoelectric cooler (474) positioned in the housing, the thermoelectric cooler performing one of chilling or warming the beverage along the flow path based on the one or more settings (Fig. 10, Para. 101, cooling; Para. 84, based on setting cooling/warming occurs);
aeration component (88, 92, 94) coupled to the thermoelectric cooler, the aeration component aerating the beverage in the flow path based at least in part on the chilling or warming of the beverage an aeration component for aerating wine in the flow path; and a discharge nozzle (48) coupled to the flow path for dispensing the beverage from the housing (Fig. 2C, Para. 85, aeration component occurring during turbulent flow being introduced to the pouch along the flow path).
Re: Claim 6, Lo Foro discloses the claimed invention the including activation hardware and software (46) for activating the device to cool and dispense wine from the beverage container (Para. 84, hardware and software for activating the device)
Re: Claim 7, Lo Foro discloses the claimed invention including a discharge bin (40) coupled to the receptacle and a discharge mechanism (82) coupled between the receptacle and the discharge bin, wherein the beverage container is moved from the receptacle to the discharge bin via the discharge mechanism after the beverage container has been substantially emptied of the beverage, with the discharge bin being associated with a rear surface of the housing (Fig. 2D, Para. 79, discharge bin).
Re: Claim 8, Lo Foro discloses the claimed invention including the housing includes head having a top surface having an opening (30) for receiving the beverage container, with the opening being coupled to the receptacle, wherein the beverage container comprises a pouch (152) (Fig. 1, 2C, Para. 78-79, door in top surface, Para. 57, pouch).
Re: Claim 20, Lo Foro discloses the claimed invention including a door (26) coupled to the opening, with the door being automatic or manual (28), the head including the discharge nozzle positioned on a lower side thereof, the housing also including a recess (24) positioned below the head and the discharge nozzle for receiving a glass (90) (Fig. 1, 2C, Para. 78-79, door in top surface).
Re: Claim 21, Lo Foro discloses the claimed invention including the circuitry is configured to receive a signal from a switch indicating a beverage type (Para. 84, receives beverage type).
Re: Claim 22, Lo Foro discloses the claimed invention including a bar code reader (80) coupled to the circuitry, the bar code reader configured to read a bar code on the beverage container indicating a beverage type (Para. 66, 77, bar code reading a bar code on the container for indicating beverage type).
Re: Claim 23, Lo Foro discloses the claimed invention including the beverage comprises the bar code reader is configured to read the bar code to determine what beverage is required except for wine. However, Jarrousse the beverage comprises wine and the bar code reader is configured to read the bar code to determine whether the wine comprises red wine or white wine (Para. 35-36, bar code reader determining what type of wine).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to include wine for use as taught by Jarrousse, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754